ELLIS
(concurring).
In my opinion the plan proposed by the plaintiff-appellee is legal in all except one respect. It is not in accordance with LSA-R.S. 22:627 as to the stated premium in a policy. Under this provision of the law “The premium stated in the policy shall be inclusive of all fees, charges, premiums, or other consideration charged for the insurance or for the procurement thereof * * (Emphasis added.)
It is admitted that the membership fee proposed is the same thing as the “Total production costs” included in the rating formula of the casualty and surety division which represents the agent’s commission and other incidental underwriting costs, which is in effect the consideration chárged “for the procurement thereof”. The membership fee in the proposal of the plaintiff-appellee is the amount of consideration charged for the procurement of the business or policy, and under the above-quoted section of the Insurance Code it must be included in the premium stated in the policy.
*899I,therefore concur in the,majority opinion that not to include the membership fee in the stated premium would be contrary to the express' provisions of the law. In my opinion, the plan as proposed in every other respect would be beneficial to the policy holders of the company and there is nothing misleading, misguiding, discriminatory, excessive or: unfair about the proposed plan. The question of taxation and reserves is not before the court and I specifically therefore limit my concurrence to the specific ground that in the plan as proposed the membership fee should be stated as being a part of the premium. It would.appear that under LSA-R.S. 22:1404(5) a separate initial membership fee could .be charged in addition to the premium, but in view of the fact that under LSA-R.S. 22:627 the law states in no uncertain terms that the premium stated in the policy shall be inclusive of all fees charged for the procurement thereof, I accept the latter as controlling, even though the proposed plan would be beneficial to all present or future policy holders.